UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. ARTHUR D. LIPSON BENCHMARK PLUS PARTNERS, L.L.C. BENCHMARK PLUS MANAGEMENT, L.L.C. SCOTT FRANZBLAU ROBERT FERGUSON MATTHEW S. CROUSE WILLIAM J. ROBERTS GARY G. SCHLARBAUM ROBERT A. WOOD LYNN D. SCHULTZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PRELIMINARY COPY SUBJECT TO COMPLETION DATED APRIL 15, 2009 WESTERN INVESTMENT LLC , Dear Fellow Shareholder: IMPORTANT: PLEASE READ THESE MATERIALS Western Investment LLC (“Western”), together with our fellow participants in this solicitation, is a significant shareholder of Neuberger Berman High Yield Strategies Fund (“NHS” or the “Fund”), owning approximately 4.2% of the Fund.We write to you regarding the annual meeting of shareholders of the Fund called by the Fund’s Board of Trustees (the “Board”) scheduled to be held on May 13, 2009 to approve a new advisory agreement between the Fund and a newly formed successor entity to the Fund’s current investment advisor, Neuberger Berman Management LLC.Western believes that the current Board has failed to act in your best interests.Western also believes the Fund’s execution of a new advisory agreement is not in the best interest of shareholders.Western is therefore seeking your support at the annual meeting for the following purposes: 1. To vote against the new advisory agreement between the Fund and a newly formed successor entity to the Fund’s current investment adviser, Neuberger Berman Management LLC (“New NB Management”); 2. To vote against a new sub-advisory agreement, with respect to the Fund, between Lehman Brothers Asset Management LLC, the Fund’s sub-adviser; and 3. To elect Western’s slate of five (5) Class I trustee nominees entitled to be elected by the shareholders of the Fund to the Board, each to hold office until the 2012 annual meeting of the Fund’s shareholders and until their successors are elected and qualified. NHS IS ASKING SHAREHOLDERS TO APPROVE ADVISORY AGREEMENTS THAT PROVIDE SIGNIFICANT ECONOMIC BENEFITS TO NEUBERGER BERMAN.WE BELIEVE NEUBERGER BERMAN HAS FAILED NHS SHAREHOLDERS.JOIN US IN TELLING THIS BOARD WE WILL NOT REWARD NEUBERGER BERMAN FOR POOR PERFORMANCE, POOR MANAGEMENT AND POOR DECISIONS. Western urges you to carefully consider the information contained in the attached proxy statement and then support its efforts by voting your shares today by signing, dating and returning today the enclosed GOLD proxy card in the postage paid envelope provided.The attached proxy statement and GOLD proxy card are first being furnished to the shareholders on or about , 2009. If you have already sent a proxy card furnished by NHS’s management to the Fund, you have every right to revoke it and change your vote by signing, dating and returning today the enclosed GOLD proxy card in the postage paid envelope provided.Only your latest dated proxy card counts! If you have any questions or require assistance voting your shares, please contact Innisfree M&A Incorporated, who is assisting us, at their address and toll-free number listed on the following page. Thank you for your support, /s/ Arthur D. Lipson Arthur D. Lipson Western Investment LLC If you have any questions or need assistance voting your shares, please call: Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, NY 10022 Shareholders Call Toll-Free at: (877) 687-1873 Banks and Brokers Call Collect at: (212) 750-5833 You may also contact Western Investment LLC via email at info@fixmyfund.com PLEASE BE ADVISED: · We believe Neuberger Berman’s management of the Fund’s performance has been abysmal (p. ) · Neuberger Berman has a history of failing to administer closed-end funds properly (p. ) · Neuberger Berman has a long history of failing to address the fund’s excessive NAV discount (p. ) ANNUAL MEETING OF SHAREHOLDERS OF NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND PROXY STATEMENT OF WESTERN INVESTMENT LLC Please vote your Shares today by telephone or Internet, as described in the enclosed GOLD proxy card, or by signing, dating and returning the GOLD proxy card in the postage paid envelope provided. Western
